Appellant entered a plea of guilty in the District Court of Camp county under a charge for selling intoxicating liquors, and the jury upon said plea assessed his punishment at confinement in the penitentiary for one year.
The appellant, without filing a motion for new trial, gave notice of appeal to this court, and entered into a recognizance, and the case is before us without a statement of facts, brief for appellant, or exceptions of any kind in the record. The indictment and the other proceedings in the case appear to be regular; no fundamental error appears from the face of the record, and in the absence of a statement of facts we must presume the evidence was sufficient to authorize a conviction, and the judgment must be affirmed.
Affirmed.